BY THE COURT.
You may prove such words for the sole purpose of showing the sense in which words, not otherwise actionable, were spoken.
LANE, J. charged the jury; but, they being unable to agree, were discharged.
Quere ? — Should not the declaration in that case have set out the fact of a contract of marriage, existing between the plaintiff and Dorian? In 2d East. 426, the libel was the repeating what one Guy had before said of the plaintiff. The declaration there sets forth that Guy and the plaintiff had dealing, and the plaintiff had sent him an account, on which he rashly accused the plaintiff of swindling. Of the error of which charge of swindling he became satisfied; yet, the defendant, knowing that fact, maliciously spoke and repeated the words. It was held that the repetition was no justification under such circumstances. When special damage is claimed, Í incline to think the contract claimed to have been broken up by the slander should be set out. — Beporter.